DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Status of Claims
Claims 1-12, 14-17, and 19-22 of US Application No. 16/536,723 are currently pending and have been examined.  Applicant amended claims 1, 3, 4-6, 8, 9, 12, 14, 16, 17, 19, and 20, added claims 21 and 22, and canceled claims 13 and 18.  
Claims 1-12, 14-17, and 19-22 are allowed. 

Response to Arguments/Amendments
The previous rejections of claims 4, 6, 12, 14 and 19 under 35 USC § 112(d) are withdrawn in consideration of the amended claims. 

The previous rejections of claims 1-12, 14-17, 19, and 20 under 35 USC §102 or 103 are withdrawn. Applicant amended independent claims 1, 9, and 17 to recite limitations not taught by the prior art of record. 

Allowable Subject Matter
Claims 1-12, 14-17, and 19-22 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Magolan et al. (US 2020/0307578 A1, “Magolan”) in view of Ingram et al. (US 2019/0277962 A1, “Ingram”), Newman (US 2018/0203443 A1), and Rice et al. (US 2019/0080602 A1, “Rice”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Magolan, discloses methods and systems are provided for a vehicle speed limiter. In one example, a method may include decreasing a vehicle top speed in response to the vehicle being arranged in a geofenced area via the vehicle speed limiter.

Ingram discloses systems and methods that facilitate active sensor systems. An example method includes receiving information indicative of an operating context of a vehicle, wherein at least one Light Detection and Ranging (LIDAR) sensor or at least one radar sensor are coupled to the vehicle. The method also includes selecting, from a plurality of sensor power configurations, a desired sensor power configuration based on the operating context of the vehicle. The method further includes causing at least one of: the at least one LIDAR sensor to emit light pulses according to the desired sensor power configuration or the at least one radar sensor to emit radar energy according to the desired sensor power configuration.

Newman discloses a climate control system to control a temperature in a portion of the vehicle interior or exterior. A sensor collects sensed information associated with the vehicle interior and exterior of the vehicle. An automatic vehicle location system determines a current spatial location of the vehicle. A computer readable medium stores an autonomous driving agent to operate autonomously vehicle operations. A microprocessor alters or implement a change to an autonomous driving operational setting to be employed when the vehicle is in a full automation level or selects and activates climate control settings based on a selected state of charge of the rechargeable energy storage to condition the vehicle interior for occupants while maintaining a sufficient amount of energy in the rechargeable energy storage to meet a predicted energy demand for the vehicle using the selected state of charge.

Rice discloses systems and methods for power and thermal management of autonomous vehicles are provided. In one example embodiment, a computing system includes processor(s) and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the processor(s) cause the computing system to perform operations. The operations include obtaining data associated with an autonomous vehicle. The operations include identifying one or more vehicle parameters associated with the autonomous vehicle based at least in part on the data associated with the autonomous vehicle. The operations include determining a modification to one or more operating characteristics of one or more systems onboard the autonomous vehicle based at least in part on the one or more vehicle parameters. The operations include controlling a heat generation of at least a portion of the autonomous vehicle via implementation of the modification of the operating characteristic(s) of the system(s) onboard the autonomous vehicle.

With respect to independent claim 1, Magolan taken either individually or in combination with other prior art of record fails to teach or suggest: selecting, by the AV configuration device, from a set of configurations associated with the AV, a first configuration to operate at least a speed controller that controls and limits a speed of the AV and an air conditioner of the AV, wherein the first configuration is selected based on the information acquired pertaining the route to be traversed by the AV for the ride, the type of the road included in the route, the real-time location of the AV, the time of travel, the duration of the ride along the route, and the weather condition at the time of travel; andPage 2 of 18Application No. 16/536,723 Reply to Office Action of October 26, 2021 and and Advisory Action of January 18, 2022configuring, by the AV configuration device, the speed controller and the air conditioner based on the selected first configuration, wherein a power consumed by the speed controller and the air conditioner operating at the first configuration is reduced relative to a power consumed by the speed controller and the air conditioner 

Independent claims 9 and 17 recite substantially similar limitations as claim 1 and are allowed for the same reasons as claim 1. 

Claims 2-8, 10-12, 14-16, and 19-22 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668